           Case 2:20-cv-02193-MCE-JDP Document 13 Filed 08/25/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11   VAN WALKER, as an individual and on        Case No.: 2:20-cv-02193-MCE-JDP
     behalf of all others similarly situated,
12                                              ORDER GRANTING JOINT STIPULATION
                   Plaintiffs,                  FOR REMAND TO THE SUPERIOR COURT
13                                              OF CALIFORNIA
14          vs.

15   WFS EXPRESS, INC., a Delaware
     corporation; and DOES 1 through 50,
16   inclusive,
17
                   Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                                1

        ORDER GRANTING JOINT STIPULATION FOR REMAND TO THE SUPERIOR COURT OF CALIFORNIA
           Case 2:20-cv-02193-MCE-JDP Document 13 Filed 08/25/21 Page 2 of 2


 1                                               ORDER
 2          The Joint Stipulation for Remand to the Superior Court of California (ECF No. 12) filed
 3   on behalf of Plaintiff Van Walker (“Plaintiff”) and Defendant WFS Express, Inc. (“Defendant”)
 4   (collectively, the “Parties”) is HEREBY GRANTED.
 5          IT IS HEREBY ORDERED that this action, Van Walker v. WFS Express, Inc. (Case
 6   No. 2:20-cv-02193-MCE-JDP), be remanded to the Superior Court of California, County of
 7   Sacramento, and that all future dates and deadlines are hereby vacated.
 8          IT IS SO ORDERED.
 9
10   Dated: August 25, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2

        ORDER GRANTING JOINT STIPULATION FOR REMAND TO THE SUPERIOR COURT OF CALIFORNIA
